Title: To Thomas Jefferson from Henry Banks, 5 August 1806
From: Banks, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond 5th. Augt. 1806
                        
                        The Information given in my letter of the 20th Ulto.
                            related to Vessels which sail directly to St. Domingo, and return to the same port from whence they saild. the man to whom
                            I alluded entered at Norfolk and returned in the same Vessel to that Port.
                  
                        The names of Capt Vessel, and owners, all belonging to that port, have been given to me by him, and shall be
                            furnished, confidentially, to you, if required, that is, in such a way, that the mode of information will not be known. 
                  I
                            am Sir your obed Serv
                        
                            Henry Banks
                            
                        
                        
                    
    and is gone again on a similar Voyage

               